                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MICHELLE MITCHELL,

                             Plaintiff,

vs.                                                               Civ. No. 19-00717 SMV

ANDREW SAUL,
Commissioner of Social Security,

                             Defendant.

               ORDER ON UNOPPOSED MOTION FOR EXTENSION OF TIME

       THIS MATTER coming before the Court upon Plaintiff’s Unopposed Motion for

Extension of Time, it being stated that opposing counsel concurs in the granting of the Motion,

and the Court having read the Motion and being fully advised of the premises,

       IT IS THEREFORE ORDERED that Plaintiff is granted through January 17, 2020 to file

her Motion to Reverse or Remand Administrative Agency Decision. Defendant is granted through

March 11, 2020 to file his Response to Plaintiff’s Motion to Reverse or Remand Administrative

Agency Decision with Supporting Memorandum. Plaintiff is granted through April 10, 2020 to

file her Reply to Defendant’s Response to Plaintiff’s Motion to Reverse or Remand Administrative

Agency Decision.




                                            HONORABLE STEPHAN M. VIDMAR
                                            UNITED STATES MAGISTRATE JUDGE
Submitted and Approved By:



/s/Katherine H. O’Neal
Michael Armstrong Law Office, LLC
Kate.oneal01@michaelarmstronglaw.com
Attorney for Plaintiff
220 Adams St. SE, Suite B
Albuquerque, NM 87108
Bus. (505) 890-9056
Fax. (505) 266-5860



Email Approval on December 17, 2019
Manuel Lucero AUSA
manny.lucero@usdoj.gov
United States Attorney's Office
District of New Mexico
P.O. Box 607
Albuquerque, NM 87103
(505) 224-1504
(505) 346-7205 fax




                                       2
